DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the patent application 16/913,192 originally filed on June 26, 2020. Claims 1-18 are presented for examination. Claims 1, 16, 17, and 18 are independent.

Information Disclosure Statement
The Information Disclosure Statements filed on 6/26/2020, 11/3/2020, and 8/18/2022 have been considered. Initialed copies of the Form 1449 are enclosed herewith.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 on July 17, 2020. This application claims foreign priority of JP2019-121818, filed June 28, 2019.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: APPARATUS, SYSTEM, METHOD, AND PROGRAM TO RETRIEVE JOB INFORMATION APPROPRIATE TO THE BODY AND MIND FUNCTIONS OF A PERSON WITH DISABILITIES.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholders are not preceded by a structural modifier.  Such claim limitations are:
“a storage unit” in claims 1 and 16.
“an acquisition unit” in claims 1 and 16.
“a retrieval unit” in claims 1 and 16.
“an output unit” in claims 1 and 16.
“a calculation unit” in claims 9 and 11.
“a billing unit” in claim 14.
“a registration unit” in claim 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a retrieval system” (i.e. a machine), claim 16 is directed to “a retrieval apparatus” (i.e. a machine), claim 17 is directed to “a retrieval method” (i.e. a process), and claim 18 is directed to “a non-transitory computer readable medium” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “retrieving potential jobs,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “A retrieval method comprising: acquiring physical and mental ability information of a person with disabilities; based on job definition information associating job information with required ability information indicating physical and mental ability required for a job, retrieving, as a potential job, the job information associated with the required ability information in a case where the acquired physical and mental ability information is taken into consideration; and outputting presentation information based on the potential job.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a computer,” “a storage unit,” “an acquisition unit,” “a retrieval unit,” and “an output unit” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “retrieving potential jobs,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a computer,” “a storage unit,” “an acquisition unit,” “a retrieval unit,” and “an output unit” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”
In addition, dependent claims 2-15 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. The dependent claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a training device,” “one or more assist devices,” “a calculation unit,” “a plurality of types of assist devices,” “a billing unit,” and “a registration unit” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). As such, dependent claims 2-15 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to independent claim 1.
Therefore, claims 1-18 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 12, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pandya (US 2009/0281879).
Regarding claim 1, and substantially similar limitations in claims 16-18, Pandya discloses a retrieval system comprising: 
a storage unit configured to store job definition information associating job information with required ability information indicating physical and mental ability required for a job (Pandya [0029], “a job can be divided up into individual tasks, with each task being broken down into elemental parts. Such elemental parts can be objectively described by the physical and/or mental functions associated with each task, such as for example physical movements, weights, and repetitions involved. These elemental parts can be collected into an integrated parsable database and computerized for ease and speed of searching and comparing.”); 
an acquisition unit configured to acquire physical and mental ability information of a person with disabilities (Pandya [0015], “The medical diagnosis, in summary, comprises diagnosing a worker and, for example but not limited to, providing descriptions of the worker's injury and/or condition, providing limitations on physical and/or mental activities, and providing a timeline for recovering from such injury and/or limitations. The physical and/or mental activities can be broken down into specific activities and the limitations attached to such activities.”); 
a retrieval unit configured to retrieve, as a potential job, the job information associated with the required ability information in a case where the acquired physical and mental ability information is taken into consideration based on the job definition information (Pandya [0084], “When examining the worker and developing a medical diagnosis, the physician can view still photos, video and metrics regarding the worker's job and thus more accurately determine the amount of weight the worker can carry, or the length of time standing is permitted, or other such work restrictions or allowable actions. The present invention will compare these restrictions with the information worker's job and other jobs in the database, and the system will provide a listing of jobs in descending order of jobs (if any) that satisfy the physician's criteria, to jobs that satisfy most of the physician's criteria, to jobs that satisfy only some of the physician's criteria, and so on.”); and 
an output unit configured to output presentation information based on the potential job (Pandya [0084], “the system will provide a listing of jobs in descending order of jobs (if any) that satisfy the physician's criteria”).
Regarding claim 2, Pandya discloses that the physical and mental ability information contains a physical ability evaluation value based on a result of training performed by the person with disabilities to restore or maintain his/her physical ability by using a training device (see Pandya Fig. 4, showing physical ability evaluation values diagnosed by a physician; also Pandya [0029], “a worker can undergo a medical diagnosis (a medical check-up) to determine what the worker is capable of”).
Regarding claim 12, Pandya discloses that working environment for a job is further associated with the job information in the job definition information, and the retrieval unit retrieves, as the potential job, the job information further associated with the working environment appropriate to the physical and mental ability information (see Pandya Fig. 4, showing considerations of “Location/Project,” “Squeeze,” “Stairs,” “Ladders,” “Overhead,” and “Work in Extreme,” which are all tied to working environment).
Regarding claim 15, Pandya discloses: a registration unit configured to, when the person with disabilities gains employment in the potential job contained in the presentation information, register record information associating this presentation information with the acquired physical and mental ability information into the storage unit, wherein the retrieval unit retrieves the potential job, while also taking the record information into consideration (see Pandya Fig. 3, the process of finding a suitable job 4.5-4.10. Particularly 4.10, “Employed Claims Administrator Enters solution into Unicore”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pandya in view of Michaelis et al. (hereinafter “Michaelis,” US 2015/0287043).
Regarding claim 3, Pandya does not explicitly teach every limitation of wherein the retrieval unit derives deficiency of ability in the physical and mental ability information from the required ability information, identifies supplementary information for supplementing the deficiency of ability, and retrieves the potential job, while also taking into consideration the identified supplementary information in the physical and mental ability information, and the output unit outputs the presentation information containing the potential job and the supplementary information.
However, Michaelis discloses wherein the retrieval unit derives deficiency of ability in the physical and mental ability information from the required ability information, identifies supplementary information for supplementing the deficiency of ability, and retrieves the potential job, while also taking into consideration the identified supplementary information in the physical and mental ability information, and the output unit outputs the presentation information containing the potential job and the supplementary information (Michaelis [0071-0072], “the accessibility access expert 108 can recommend other feature or device settings and/or accessible technology that may provide improved access for the user… Instructions to users with a dexterity and/or mobility impairment can be one or more of… alternative PC hardware, an all-access workstation, an alternative input device, and the like.”).
Michaelis is analogous to Pandya, as both are drawn to the art of supporting people with disabilities. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Pandya, to include wherein the retrieval unit derives deficiency of ability in the physical and mental ability information from the required ability information, identifies supplementary information for supplementing the deficiency of ability, and retrieves the potential job, while also taking into consideration the identified supplementary information in the physical and mental ability information, and the output unit outputs the presentation information containing the potential job and the supplementary information, as taught by Michaelis, in order to identify and provide additional support to a “disabled” user (Michaelis [0001]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 4, Pandya does not teach every limitation of wherein the retrieval unit identifies, as the supplementary information, one or more assist devices that can supplement the deficiency of ability.
However, Michaelis discloses wherein the retrieval unit identifies, as the supplementary information, one or more assist devices that can supplement the deficiency of ability (Michaelis [0071-0072], “the accessibility access expert 108 can recommend other feature or device settings and/or accessible technology that may provide improved access for the user… Instructions to users with a dexterity and/or mobility impairment can be one or more of… alternative PC hardware, an all-access workstation, an alternative input device, and the like.”).
Michaelis is analogous to Pandya, as both are drawn to the art of supporting people with disabilities. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Pandya, to include wherein the retrieval unit identifies, as the supplementary information, one or more assist devices that can supplement the deficiency of ability, as taught by Michaelis, in order to identify and provide additional support to a “disabled” user (Michaelis [0001]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 7, Pandya does not explicitly teach wherein the storage unit further stores supplementary definition information associating each of a plurality of supplementary information with a supplementary value for improving physical and mental ability, and the retrieval unit identifies the supplementary information associated with the supplementary value that can supplement the deficiency of ability based on the supplementary definition information.
However, Michaelis discloses the storage unit further stores supplementary definition information associating each of a plurality of supplementary information with a supplementary value for improving physical and mental ability, and the retrieval unit identifies the supplementary information associated with the supplementary value that can supplement the deficiency of ability based on the supplementary definition information (Michaelis [0071-0072], “the accessibility access expert 108 can recommend other feature or device settings and/or accessible technology that may provide improved access for the user… Instructions to users with a dexterity and/or mobility impairment can be one or more of… alternative PC hardware, an all-access workstation, an alternative input device, and the like.”).
Michaelis is analogous to Pandya, as both are drawn to the art of supporting people with disabilities. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Pandya, to include the storage unit further stores supplementary definition information associating each of a plurality of supplementary information with a supplementary value for improving physical and mental ability, and the retrieval unit identifies the supplementary information associated with the supplementary value that can supplement the deficiency of ability based on the supplementary definition information, as taught by Michaelis, in order to identify and provide additional support to a “disabled” user (Michaelis [0001]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 13, Pandya does not explicitly teach wherein the output unit outputs the presentation information whose disclosure range is varied depending on a receiver of disclosure.
However, Michaelis discloses wherein the output unit outputs the presentation information whose disclosure range is varied depending on a receiver of disclosure (Michaelis [0069], “The confidential nature of the data and other records can be maintained in accordance with legal requirements by restricted employee access and other security measures. For example, to protect the privacy of employees, the enterprise compliance monitor 104 can provide the names of employees identified as having potential disabilities only to human resources. The enterprise compliance monitor 104 can prepare differing reports regarding compliance.”).
Michaelis is analogous to Pandya, as both are drawn to the art of supporting people with disabilities. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Pandya, to include wherein the output unit outputs the presentation information whose disclosure range is varied depending on a receiver of disclosure, as taught by Michaelis, in order to comply with disability-related policies and/or legal requirements (Michaelis [0069]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pandya in view of Michaelis, and in further view of Rothman (US 2017/0124279).
Regarding claim 5, Pandya in view of Michaelis does not explicitly teach wherein the retrieval unit identifies, as the supplementary information, rehabilitation details for improving ability related to the deficiency of ability.
However, Rothman discloses wherein the retrieval unit identifies, as the supplementary information, rehabilitation details for improving ability related to the deficiency of ability (Rothman [0095], “recommendations may be transmitted to the patient 110 and/or one or more recipients 150 in response to the computed values or scores from block 640 crossing a specified (or computed) threshold or in response to the computed values taking on a negative trend, which may indicate an overall decrease in the patient's health outlook. The recommendations may include: sending a nurse or technician to the patient location, recommending a visit to a doctor or laboratory, recommending behavior changes (e.g., more sleep, dietary changes, more exercise), and/or recommending relocating the patient to another facility/location (e.g., discharge to home, nursing home, hospice, hospital admission, readmission, rehabilitation facility, an so forth).”).
Rothman is analogous to Pandya in view of Michaelis, as both are drawn to the art of healthcare applications. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Pandya in view of Michaelis, to include wherein the retrieval unit identifies, as the supplementary information, rehabilitation details for improving ability related to the deficiency of ability, as taught by Rothman, in order to better evaluate progress (Rothman [0002]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 6, Pandya in view of Michaelis does not explicitly teach wherein the retrieval unit identifies a rehabilitation facility that matches the identified rehabilitation details, and the output unit outputs the presentation information to which the rehabilitation facility is added.
However, Rothman discloses wherein the retrieval unit identifies a rehabilitation facility that matches the identified rehabilitation details, and the output unit outputs the presentation information to which the rehabilitation facility is added (Rothman [0095], “recommendations may be transmitted to the patient 110 and/or one or more recipients 150 in response to the computed values or scores from block 640 crossing a specified (or computed) threshold or in response to the computed values taking on a negative trend, which may indicate an overall decrease in the patient's health outlook. The recommendations may include: sending a nurse or technician to the patient location, recommending a visit to a doctor or laboratory, recommending behavior changes (e.g., more sleep, dietary changes, more exercise), and/or recommending relocating the patient to another facility/location (e.g., discharge to home, nursing home, hospice, hospital admission, readmission, rehabilitation facility, an so forth).”).
Rothman is analogous to Pandya in view of Michaelis, as both are drawn to the art of healthcare applications. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Pandya in view of Michaelis, to include wherein the retrieval unit identifies a rehabilitation facility that matches the identified rehabilitation details, and the output unit outputs the presentation information to which the rehabilitation facility is added, as taught by Rothman, in order to better evaluate progress (Rothman [0002]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pandya in view of Michaelis, and in further view of Ben-Itzhak (US 2017/0250930).
Regarding claim 8, Pandya in view of Michaelis does not teach wherein the acquisition unit further acquires a dialogue history of the person with disabilities with a communication robot, and the retrieval unit identifies the supplementary information, while also taking the dialogue history into consideration.
However, Ben-Itzhak discloses wherein the acquisition unit further acquires a dialogue history of the person with disabilities with a communication robot, and the retrieval unit identifies the supplementary information, while also taking the dialogue history into consideration (Ben Itzhak [0068], “having collected the user's responses to the onboarding questions, the Chatbot system generates a user profile for the user. As detailed above, the user profile may be established and expanded based on the user sessions (e.g., conversations with the conversation agent) across multiple interactive communication platforms, the user activity (e.g., user interactions with the content recommendations provided by the Chatbot system, user web-based browsing and consumption histories, etc.). The Chatbot user profile is stored by the Chatbot system in a suitable data store (e.g., the user profile database 132 of FIG. 1) and accessible by the personalized content recommendation system to generate personalized content recommendations to provide to the user in a message via the interactive communication platform”).
Ben-Itzhak is analogous to Pandya in view of Michaelis, as both are drawn to the art of recommendation systems. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Pandya in view of Michaelis, to include wherein the acquisition unit further acquires a dialogue history of the person with disabilities with a communication robot, and the retrieval unit identifies the supplementary information, while also taking the dialogue history into consideration, as taught by Ben-Itzhak, in order to personalize recommendations (Ben Itzhak [0068]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pandya in view of Dezonno et al. (hereinafter “Dezonno,” US 2006/0147025).
Regarding claim 9, Pandya does not explicitly teach a calculation unit configured to calculate employment costs corresponding to the physical and mental ability information and the potential job, wherein the output unit outputs the presentation information to which the employment costs are added.
However, Dezonno discloses a calculation unit configured to calculate employment costs corresponding to the physical and mental ability information and the potential job, wherein the output unit outputs the presentation information to which the employment costs are added (Dezonno [0028], “The recommendation engine may further compare the simulated output against the required objective showing reasons why the objective cannot be met and what, if any, corrective action can be taken to meet the objective. Reasons may include various combinations of cost, equipment, staffing, or time based justifications. Alternative recommendations also resource or configuration considerations including adding additional agents or moving agents between particular applications to achieve the required performance objective dependant on the equipment which is included as part of the model. The engine may also display calculations, such as, for example, Return on Investment (ROI) that can be programmed into the model.”).
Dezonno is analogous to Pandya, as both are drawn to the art of business decision-making. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Pandya, to include a calculation unit configured to calculate employment costs corresponding to the physical and mental ability information and the potential job, wherein the output unit outputs the presentation information to which the employment costs are added, as taught by Dezonno, in order to help generate decisions (Dezonno Abstract). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 10, Pandya does not teach wherein the acquisition unit further acquires public subsidy information related to employment of people with disabilities, and the calculation unit calculates the employment costs, while also taking the public subsidy information into consideration.
However, Dezonno discloses the acquisition unit further acquires public subsidy information related to employment of people with disabilities, and the calculation unit calculates the employment costs, while also taking the public subsidy information into consideration (Dezonno [0028], “The recommendation engine may further compare the simulated output against the required objective showing reasons why the objective cannot be met and what, if any, corrective action can be taken to meet the objective. Reasons may include various combinations of cost, equipment, staffing, or time based justifications. Alternative recommendations also resource or configuration considerations including adding additional agents or moving agents between particular applications to achieve the required performance objective dependant on the equipment which is included as part of the model. The engine may also display calculations, such as, for example, Return on Investment (ROI) that can be programmed into the model,” wherein any public subsidies would be a part of cost justifications or resource considerations).
Dezonno is analogous to Pandya, as both are drawn to the art of business decision-making. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Pandya, to include the acquisition unit further acquires public subsidy information related to employment of people with disabilities, and the calculation unit calculates the employment costs, while also taking the public subsidy information into consideration, as taught by Dezonno, in order to help generate decisions (Dezonno Abstract). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pandya in view of Michaelis, and in further view of Dezonno.
Regarding claim 11, Pandya does not explicitly teach every limitation of wherein the retrieval unit identifies, as the supplementary information, a plurality of types of assist devices that can supplement the deficiency of ability, the retrieval system further comprises a calculation unit configured to calculate a plurality of employment costs respectively corresponding to different combinations of the physical and mental ability information and each of the plurality of types of assist devices, and the output unit outputs the presentation information to which the plurality of employment costs are added.
However, Michaelis discloses of wherein the retrieval unit identifies, as the supplementary information, a plurality of types of assist devices that can supplement the deficiency of ability (Michaelis [0071-0072], “the accessibility access expert 108 can recommend other feature or device settings and/or accessible technology that may provide improved access for the user… Instructions to users with a dexterity and/or mobility impairment can be one or more of… alternative PC hardware, an all-access workstation, an alternative input device, and the like.”).
Michaelis is analogous to Pandya, as both are drawn to the art of supporting people with disabilities. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Pandya, to include of wherein the retrieval unit identifies, as the supplementary information, a plurality of types of assist devices that can supplement the deficiency of ability, as taught by Michaelis, in order to identify and provide additional support to a “disabled” user (Michaelis [0001]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Dezonno discloses the retrieval system further comprises a calculation unit configured to calculate a plurality of employment costs respectively corresponding to different combinations of the physical and mental ability information and each of the plurality of types of assist devices, and the output unit outputs the presentation information to which the plurality of employment costs are added (Dezonno [0028], “The recommendation engine may further compare the simulated output against the required objective showing reasons why the objective cannot be met and what, if any, corrective action can be taken to meet the objective. Reasons may include various combinations of cost, equipment, staffing, or time based justifications. Alternative recommendations also resource or configuration considerations including adding additional agents or moving agents between particular applications to achieve the required performance objective dependant on the equipment which is included as part of the model. The engine may also display calculations, such as, for example, Return on Investment (ROI) that can be programmed into the model.”).
Dezonno is analogous to Pandya in view of Michaelis, as both are drawn to the art of business decision-making. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Pandya in view of Michaelis, to include the retrieval system further comprises a calculation unit configured to calculate a plurality of employment costs respectively corresponding to different combinations of the physical and mental ability information and each of the plurality of types of assist devices, and the output unit outputs the presentation information to which the plurality of employment costs are added, as taught by Dezonno, in order to help generate decisions (Dezonno Abstract). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pandya in view of Ban et al. (hereinafter “Ban,” US 2003/0101075).
Regarding claim 14, Pandya does not explicitly teach a billing unit configured to, when the person with disabilities gains employment in the potential job contained in the presentation information, bill a provider of the information contained in the presentation information.
However, Ban discloses a billing unit configured to, when the person with disabilities gains employment in the potential job contained in the presentation information, bill a provider of the information contained in the presentation information (Ban [0124], “The medical fee bill data is data generated when a medical institution charges the medical insurer concerned some fees for the service rendered to the patient, whereas data on bills issued when a medical-care-related service provider (operator) bills the medical insurer concerned with service provision can be used. Specifically, nursing-care insurance bill data applied in the current nursing-care insurance system is used. Alternatively, accompanied by social security system reorganization, even if there would exist various insurance systems regarding medical care such as nursing-care insurance, medical insurers for the disability, medical insurers for the elderly (such as Medicare), regional medical insurers, and medical insurers for the business occupation, medical fee bill data generation is implemented by using data on bills issued when such service providers bill the medical insurers concerned.”).
Ban is analogous to Pandya, as both are drawn to the art of healthcare applications. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Pandya, to include a billing unit configured to, when the person with disabilities gains employment in the potential job contained in the presentation information, bill a provider of the information contained in the presentation information, as taught by Ban, since it combines prior art elements according to known methods to yield predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Barney et al. (US 6,070,143) System and method for analyzing work requirements and linking human resource products to jobs
Cloninger, Jr. et al. (US 6,865,581) Job analysis system
Rafaty et al. (US 2014/0279637) Web-based system, apparatus and method promoting hiring of persons with disabilities who self-identify
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715                           

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715